Title: The American Peace Commissioners to Robert R. Livingston, 18 July 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Livingston, Robert R.


          
            Sir,
            Passy, 18th. July 1783
          
          We have had the honour of receiving by Capt. Barney your two Letters of the 25th. of
            March & 21st of April, with the
            Papers referred to in them.
          We are happy to find that the Provisional Articles have been approved & ratified by
            Congress, and we regret that the Manner in which that Business was conducted, does not
            coincide with your Ideas of Propriety. We are persuaded however that this is principally
            owing to your being necessarily unacquainted with a Number of Circumstances, known to us
            who were on the Spot, and which will be particularly
            explained to you hereafter, and, we trust, to your Satisfaction & that of the
            Congress.
          Your Doubts respecting the Separate Article we think are capable of being removed, but as a
            full State of the Reasons and Circumstances which prompted that Measure would be very
            prolix, we shall content ourselves with giving you the general Outlines.
          Mr Oswald was desirous to cover as much of the Eastern Shores of the Missisippi with
            British Claims as possible and for this purpose we were told a great deal about the
            ancient Bounds of Canada & Louisiana &ca &ca &ca. The British Court who
            had probably not yet adopted the Idea of relinquishing the Floridas, seemed desirous of anexing as much Territory to
            them as possible, even up to the Mouth of the Ohio— Mr. Oswald adhered strongly to that
            Object as well to render the British Countries there of sufficient Extent to be, (as he
            express’d it) worth keeping & protecting; as to afford a convenient Retreat to the
            Tories for whom it would be difficult otherwise to provide; and among other Arguments he
            finally urged his being willing to yield to our Demands to the East, North and West, as
            a further Reason for our gratifying him on the Point in Question. He also produced the
            Commission of Govr Johnson extending the Bounds of his Government of W. Florida up to
            the River Yassous [Yazoo] and contended
            for that Extent as a Matter of Right upon various Principles which however we did not
            admit.
          We were of Opinion that the Country in Contest was of great Value both on Account of
            its natural Fertility, and of its Position, it being in our
            Opinion the Interest of America to extend as far down the Mouth of the Missisippi as we
            possibly could. We also thought it
            adviseable to impress Britain with a strong Sense of the Importance of the Navigation of
            that River, to their future Commerce on the interior Waters from the Mouth of the River
            St Lawrens to that of the Missisippi, and thereby render that Court averse to any
            Stipulations with Spain to relinquish it. These two objects militated against each
            other; because to inhance the Value of the Navigation was also to inhance the Value of
            the Countries contiguous to it, and thereby disincline Britain to the Dereliction of
            them. We thought therefore that the surest Way to reconcile & obtain both Objects
            would be by a Composition beneficial to both Parties. We therefore proposed that Britain
            should withdraw her Pretensions to all the Country above the Yassous and that we would
            cede all below it to her in Case she should have the Floridas at the End of the War, and
            at all Events that she should have a Right to navigate the River throughout its whole
            Extent. This Proposition was accepted, and we agreed to insert the contingent Part of it
            in a separate Article, for the express purpose of keeping it secret for the present.
            That Article ought not therefore to be consider’d as a mere Matter of Favour to Britain,
            but as the Result of a Bargain in which that Article was a “quid pro quo.” It was in our
            Opinion both necessary & justifiable to keep this Article secret. The Negotiations
            between Spain France & Britain were then in full Vigour, and embarrass’d by a
            Variety of clashing Demands. The Publication of this Article would have irritated Spain,
            and retarded if not have prevented her coming to an Agreement with Britain. Had we
            mentioned it to the French Minister, he must have not only informed Spain of it, but
            also been obliged to act a Part respecting it that would probably have been disagreable
            to America, and he certainly has reason to rejoice that our Silence saved him that
            delicate and disagreable Task. This was an Article in which France had not the smallest
            Interest, nor is there any thing in her Treaty with us, that restrains us from making
            what Bargain we pleased with Britain about those or any other Lands, without rendering
            Account of such Transaction to her or any other Power
            whatever. The same Observation applies with still greater Force to Spain, and neither
            Justice or Honour forbid us to dispose as we pleased of our own Lands, without her
            Knowledge or Consent. Spain at that very time extended her Pretensions and Claim of
            Dominion not only over the Tract in Question, but over the Vast Region lying between the
            Floridas and Lake Superior; and this Court was also at that very Time soothing &
            nursing of those Pretensions by a proposed conciliatory Line for splitting the
            Difference. Suppose therefore we had offer’d this Tract to Spain in Case She retained
            the Floridas, should we even have had Thanks for it? or would it have abated the Chagrin
            she experienc’d from being disappointed in her extravagant and improper Designs on that
            whole Country? we think not.—
          We perfectly concur with you in Sentiment, Sir, “That Honesty
              is the best Policy” but untill it
            be shown that we have tresspass’d on the Rights of any Man or Body of men, you must
            excuse our thinking that this Remark as applied to our Proceedings was unnecessary.
          Should any Explanations either with France or Spain become necessary on this Subject,
            we hope & expect to meet with no Embarrassments. We shall neither amuse them nor
            perplex ourselves with ostensible and flimsy Exuses, but tell them plainly that as it
            was not our Duty to give them the Information, we consider’d ourselves at Liberty to
            withhold it, and we shall remind the French Minister that he has more Reason to be
            pleased than displeased with our Silence. Since we have assumed a Place in the Political
            System of the World let us move like a Primary & not like a Secondary Planet.
          We are persuaded, Sir, that your Remarks on these Subjects resulted from real Opinion,
            and were made with all Candour and Sincerity. The Best Men will view Objects of this
            Kind in different Lights even when standing on the same Ground: and it is not to be wonder’d at that we who are on the Spot and have the whole Transaction
            under our Eyes should see many Parts of it in a stronger Point of Light than Persons at
            a Distance, who can only view it through the dull Medium of Representation.
          It would give us great Pain if any thing we have written or now write respecting this
            Court, should be construed to impeach the Friendship of the King & Nation for us. We
            also believe that the Minister is so far our Friend, and is disposed so far to do us
            Good Offices, as may correspond with, and be dictated by his System of Policy for
            Promoting the Power, Riches and Glory of France. God forbid that we should ever
            sacrifice our Faith, our Gratitude, or our Honour, to any Consideration of Convenience;
            and may he also forbid that we should ever be unmindful of the Dignity and independant
            Spirit which should always characterize a free and generous People.
          We shall immediately propose an Article to be inserted in the Definitive Treaty for
            postponing the Payment of British Debts for the Time mentioned by Congress.
          There are, no doubt, certain Ambiguities in our Articles, but it is not to be wonder’d
            at when it is consider’d how exceedingly averse Britain was to Expressions which
            explicitly wounded the Tories; and how disinclined we were to use any that should amount
            to absolute Stipulations in their Favour.
          The Words for restoring the Property of Real British
              Subjects were well understood and explained between us not to mean or comprehend
            American Refugees. Mr. Oswald and Mr. Fitz-Herbert know this to have been the Case, and
            will readily confess and admit it. This mode of Expression was preferr’d by them as a
            more delicate Mode of excluding those Refugees, and of making a proper Distinction
            between them and the Subjects of Britain whose only particular Interest in America consisted in holding Lands or Property there.
          The 6th. Article vizt. where it declares that no future
              Confiscations shall be made &ca ought to have fixed the Time with greater
            Accuracy: We think the most fair and true Construction is, that it relates
            to the Date of the Cessation of Hostilities. That is the Time when Peace in Fact took
            Place, in consequence of Prior unformal tho’ binding Contracts to terminate the War. We
            consider the Definitive Treaties as only giving the Dress of Form to those Contracts,
            and not as constituting the Obligation of them. Had the Cessation of Hostilities been
            the Effect of a Truce, & consequently nothing more than a temporary Suspension of
            War, another Construction would have been the true one.
          We are Officially assured by Mr. Hartley that positive Orders for the Evacuation of
            New-York have been dispatched; and that no avoidable Delay will retard that Event. Had
            we proposed to fix a Time for it, the British Court would have conte nded that it should
            be a Time posterior to the Date of the definitive Treaty and that would have been
            probably more disadvantageous to us than as that Article now stands.
          We are surprized to hear that any Doubts have arisen in America respecting the Time
            when the Cessation of Hostilities took Place there. It most certainly took Place at the
            Expiration of one Month after the Date of that Declaration in all Parts of the World
            whether Land or Sea that lay North of the Latitude of the Canaries.
          The Ships afterwards taken from us in the more Northerly Latitudes ought to be
            reclaimed and given up: We shall apply to Mr. Hartley on this Subject, and also on that
            of the Transportation of Negroes from New York contrary to the Words and Intention of
            the Provisional Articles.
          With great Esteem, we have the honour to be, Sir, Your most obedient & most humble
            Servants
          
            John Adams.B. FranklinJohn Jay
            The honble: Robt. R. Livingston Esqr
          
         
          Notation: Joint Commissioners July 18.
            1783.
        